WOODLEY, Presiding Judge.
The petitioner is confined in the penitentiary in Cause No. 11,169 in the 47th District Court of Potter County, from which sentence an appeal is pending, and appeal bond set at $2,000.00.
The sentence not having become final, the petitioner is ordered released from further confinement in the penitentiary to be delivered to the Sheriff of Potter County, Texas, to be confined in the Potter County Jail to await the decision of this Court on his appeal, or until bond on appeal is given and approved.